                            Case 3:18-cv-08109-DWL Document 22 Filed 10/08/18 Page 1 of 2




                    1   ERICA K. ROCUSH, SB #021297
                        Erica.Rocush@lewisbrisbois.com
                    2   LEWIS BRISBOIS BISGAARD & SMITH LLP
                        Phoenix Plaza Tower II
                    3   2929 North Central Avenue, Suite 1700
                        Phoenix, Arizona 85012-2761
                    4   Telephone: 602.385.1040
                        Facsimile: 602.385.1051
                    5   Attorneys for Defendant Haven Health Group


                    6
                    7
                    8                                   UNITED STATES DISTRICT COURT
                    9                                          DISTRICT OF ARIZONA
                   10 Justin Downing,                                     No. 3:18-cv-08109-DLR
                   11                      Plaintiff,                     DEFENDANT’S NOTICE OF
                                                                          SERVICE OF RESPONSES TO FIRST
                   12             vs.                                     SET OF DISCOVERY REQUESTS
                   13 Haven Health Group LLC,
                   14                      Defendant.
                   15
                   16            NOTICE IS HEREBY GIVEN that on October 5, 2018 Defendant Haven Health
                   17 Group, LLC, by and through counsel undersigned, served its Responses to Plaintiff’s First
                   18 Set of Interrogatories, First Set of Requests for Production and First Set of Requests for
                   19 Admission.
                   20            DATED this 8th day of October, 2018.
                   21                                                LEWIS BRISBOIS BISGAARD & SMITH LLP

                   22
                   23                                                By s/ Erica K. Rocush
                                                                          Erica K. Rocush
                   24                                                     Attorneys for Defendant Haven Health
                                                                          Group
                   25
                   26
                   27

LEWIS              28
BRISBOIS
BISGAARD
& SMITH LLP             4820-3274-0471.1
ATTORNEYS AT LAW
                            Case 3:18-cv-08109-DWL Document 22 Filed 10/08/18 Page 2 of 2




                    1                                 CERTIFICATE OF SERVICE
                    2            I hereby certify that on October 8, 2018, I electronically transmitted the attached
                    3 document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
                    4 Notice of Electronic Filing to the following CM/ECF registrants:
                    5 Steven L. Woodrow
                      Patrick H. Peluso
                    6 WOODROW & PELUSO, LLC
                      3900 East Mexico Avenue
                    7 Suite 300
                      Denver, CO80210
                    8 Attorneys for Plaintiff
                    9 Penny L. Koepke
                      MAXWELL & MORGAN, P.C.
                   10 4854 East Baseline Road
                      Suite 104
                   11 Mesa, AZ 85206
                      Attorneys for Plaintiff
                   12
                   13     s/ Laura M. Nagelkirk
                        40618-06
                   14
                   15
                   16
                   17
                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27

LEWIS              28
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4820-3274-0471.1                              2
